Citation Nr: 0415014	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  02-16 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


 THE ISSUES

1.  Entitlement to service connection for pinguecula of the 
eyes.

2.  Entitlement to service connection for old tissue trauma 
of the posterior scalp.

3.  Entitlement to service connection for a sprain of the 
left ankle.

4.  Entitlement to service connection for a bilateral knee 
disorder.

5.  Entitlement to service connection for a bilateral elbow 
disorder.

6.  Entitlement to service connection for cervical spine 
disorder.

7.  Entitlement to service connection for thoracic spine 
disorder.

8.  Entitlement to service connection for a lumbar spine 
disorder.

9.  Entitlement to service connection for hilar adenopathy.

10.  Entitlement to service connection for asbestos exposure.

11.  Entitlement to service connection for status post 
vasectomy.

12.  Entitlement to service connection for abnormal lab 
findings.

13.  Entitlement to service connection for left hip nerve 
damage, to include bowel function and kidney function.

14.  Entitlement to service connection for a heart condition 
and cardiac catherization.

15.  Entitlement to a compensable disability evaluation for 
bilateral hearing loss, based on an initial determination.

16.  Entitlement to a compensable disability evaluation for 
tension headaches, based on an initial determination.

17.  Entitlement to a compensable disability evaluation for 
bilateral pes planus, based on an initial determination.

18.  Entitlement to a compensable disability evaluation for 
gastroesophageal reflux disease, based on an initial 
determination.

19.  Entitlement to a compensable disability evaluation for 
acne of the face, based on an initial determination.

20.  Entitlement to a compensable disability evaluation for 
herpes simplex of the lip, based on an initial determination.

21.  Entitlement to a higher initial rating for trigeminal 
nerve damage of the left side of the jaw, currently evaluated 
as 10 percent disabling.


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1981 to April 
2001.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the RO 
in Waco, Texas.  During the course of the veteran's appeal, 
his claims folder was transferred to the VARO in 
Philadelphia, Pennsylvania.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
claimant if further action is required.  


REMAND

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and its implementing regulations essentially eliminate 
the concept of the well-grounded claim.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.102 (2003).  They also 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2003).  

In the case at hand, the record contains the relevant law and 
regulations pertaining to the VCAA notification provisions in 
the August 2002 statement of the case.  See 38 C.F.R. § 3.159 
(2003).  However, the record is void of correspondence to the 
veteran informing him of the VCAA and addressing the VCAA 
notice and duty to assist provisions as they pertain to the 
claim currently on appeal, to particularly include the duty, 
imposed by 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2003), requiring VA to explain what evidence will 
be obtained by whom.  See Charles v. Principi, 16 Vet. App. 
370, 374 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

In a statement from the veteran, received by the RO in 
October 2002, he reported treatment for his heart disorder by 
his current physician.  The RO should ask the veteran for the 
name, address of the veteran's current physician and should 
also obtain the dates of treatment for any current heart 
disorder.  After this information is obtained, the RO should 
obtain all treatment records pertaining to treatment for a 
heart disorder.  

With respect to the veteran's claim for an increased rating 
for acne of the face and herpes simplex of the lip, the Board 
notes that the RO has rated this disability under 38 C.F.R. § 
4.118, Diagnostic Code 7806.  Amendments to the criteria for 
rating skin disorders became effective on August 30, 2002, 
during the pendency of the veteran's appeal.  See 62 Fed. 
Reg. 48784-48787 (2002).  The veteran was not provided with a 
copy of the revised rating criteria and the RO has not 
considered the new criteria in its evaluation of the 
veteran's claim for an increased rating for his service-
connected acne of the face and herpes simplex of the lip, and 
such should be done prior to appellate consideration of this 
claim.  Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 
Bernard v. Brown, 4 Vet. App. 384 (1993) (If action by the 
Board involves a question not previously addressed, and such 
action would be prejudicial to the veteran, further due 
process must be provided). 

VA's duty to assist the claimant while developing his claim, 
pursuant to 38 U.S.C.A. § 5103A (West 2002), requires VA to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  The duty to 
assist includes obtaining a medical opinion whenever such an 
opinion is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d) (West 2002).  In the case at hand, the 
veteran's last VA examinations were performed in January 
2001.  A more current medical opinion is necessary, pursuant 
to 38 C.F.R. § 3.159(c) (2003), to determine the nature and 
severity of the veteran's service-connected disabilities.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

In view of the foregoing, this case is remanded to the RO 
(via the AMC) for the following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including 
the duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the claim on appeal.  A general form 
letter, prepared by the RO, not 
specifically addressing benefits and 
entitlements at issue, is not 
acceptable.  The letter should inform 
the veteran of which portion of the 
information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  

2.  The veteran should be contacted and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care providers, 
VA or non-VA, who have treated him for 
his disabilities and which have not been 
previously submitted.  After the 
releases are signed, the RO should 
obtain and associate with the claims 
folder all of the veteran's treatment 
records, including treatment records 
from the veteran's current physician 
which treated him for his heart 
disorder.  All attempts to procure 
records should be documented in the 
file.  If the RO cannot obtain the 
records, a notation to that effect 
should be inserted in the file.  The 
veteran should be informed of failed 
attempts to procure records.

3.  The RO should review the claim for 
an increased rating for acne of the face 
and herpes simplex of the lip.  The RO 
should consider all potential rating 
codes, as well as the rating schedule 
revisions concerning skin disorders 
which became effective on August 30, 
2002.  Additionally, the RO should 
provide the veteran with a copy of the 
revised regulation.  

4.  The RO should schedule the veteran 
to undergo a comprehensive VA 
examination.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician(s) 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report 
of the examiner.  The physician(s) 
should review the results of any testing 
prior to completion of the report.  A 
complete rationale is to be provided for 
any opinion rendered.

During the course of the examination the 
veteran should undergo audiological 
testing to determine the nature and 
severity of any current hearing loss.  A 
separate opinion should be provided for 
each ear along with the complete 
rationale for all opinions expressed and 
conclusions reached.

When evaluating the veteran's tension 
headaches, the physician should indicate 
whether the headaches are very frequent 
completely prostrating and prolonged 
attacks productive of severe economic 
inadaptability; or occur with 
characteristic prostrating attacks 
occurring on an average once a month 
over the last several months; or occur 
with characteristic prostrating attacks 
averaging one in two months over the 
last several months.

When evaluating the veteran's bilateral 
pes planus the physician should 
determine whether the veteran's flat 
feet are moderate, with weight-bearing 
line over or medial to the great toe, 
inward bowing of the tendo achilles, and 
pain on manipulation and use of the 
feet, bilateral or unilateral; or 
severe, bilateral flatfeet with 
objective evidence of marked deformity 
(pronation, abduction, etc.), pain on 
manipulation and use accentuated, 
indication of swelling on use, and 
characteristic callosities; or 
pronounced, bilateral flatfeet with 
marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked 
inward displacement and severe spasm of 
the tendo achilles on manipulation, not 
improved by orthopedic shoes or 
appliances.   

When evaluating the veteran's 
gastroesophageal reflux disease, the 
physician should specifically comment on 
whether the veteran's gastroesophageal 
reflux disease results in vomiting, 
weight loss, hematemesis, melena, 
anemia, persistent epigastric distress 
with dysphagia, pyrosis, and 
regurgitation, or substernal or arm or 
shoulder pain. The extent and frequency 
of any such symptoms should be 
specified, as should the degree to which 
any of these symptoms result in 
impairment of the veteran's health. 

When evaluating the veteran's acne of 
his face and herpes simplex of the lip, 
the physician should indicate whether 
the acne of the face and herpes of the 
lip causes ulceration or extensive 
exfoliation or crusting, and systemic or 
nervous manifestations, or is 
exceptionally repugnant; or whether 
there is constant exudation or itching, 
extensive lesions, or marked 
disfigurement; or is manifested by 
exfoliation, exudation or itching, if 
involving an exposed surface or 
extensive area. 

The veteran should undergo neurological 
testing and the examiner should be 
requested to assess the impairment of 
the cranial nerves, especially the fifth 
cranial nerve, and provide an opinion as 
to the degree of impairment for the left 
side.  The physician should also 
ascertain whether there is loss of 
taste.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.

6.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 
(2003), and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  Thereafter, the RO should 
readjudicate the issue on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




